Case 7:20-cr-00444-VB Document 72 Filed 04/09/21 Page 1of1
Case 7:20-cr-00444-VB Document 69 Filed 04/02/21 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

pe ce en ee re eee ne ne ee ne en enen neem,
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
6 20

Frank Brown

Defendant(s).
pee en ee eee ce ee ee ee en ee ene ennnmenene X
Defendant_Frank Brown hereby voluntarily consents to

 

participate in the following proceeding via_xx videoconferencing or_xx teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing
xx_ Conference Before a Judicial Officer currently scheduled for April 9, 2021.

(On April 1, 2021, Frank Brown authorized Benjamin Gold to place his digital signature on this
form)

De Enda {5 ‘0 unsel’sSignature

   

Frank Brown
Defendant’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Frank Brown Benjamin Gold
Print Defendant’s Name Print Counsel’s Name

    
 

This proceeding was conducted by reliable video or telephpneconferencing technology.

 

Date U.S. District Judge/U-S-tagtstratetodgee—
